TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00294-CV



                        Manor Independent School District, Appellant

                                                v.

                                    Deydra Steans, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-13-000241, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Manor Independent School District has filed an agreed motion to dismiss

the appeal, explaining that the parties have settled their dispute. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: August 28, 2015